Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to an amendment filed 11/15/21.
Claims 1-17, 19-20 and 23-25 are pending.

Response to Arguments
Objections to the Drawings
The applicant’s amendments have overcome some, but not all, of the previous objections to the drawings. Specifically, the examiner has not received an amended figure 7 and the amendments to the specification do not appear to include reference to “block diagrams” 500a-b.

Double Patenting Rejections
The amendments to the claims do not overcome the previous rejection(s) because the definition and implementation of a desired data flow would have been obvious at the time of filing as indicated below.

Section 103 Rejections
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “600” has been used to designate “block diagrams” in figs. 6 and 7. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“block diagram” 700 (see e.g. par. [0091]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 5A/B, “block diagrams” 500a-b.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10,938,909 in view of US 2015/0160926 to Larson et al. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant application Claim 1
US 10,938,909 Claim 2
1. At least one machine accessible storage medium having instructions stored thereon, wherein the instructions, when executed on a machine, causes the machine to:
1. At least one non-transitory machine accessible storage medium having code stored thereon, the code when executed on a machine, causes the machine to: 
receive at least one user input comprising an identification of a set of job abstractions, wherein each job abstraction in the set of job abstractions comprises a respective one of a plurality of defined job abstractions and each of the plurality of defined job abstractions are mapped to two or more asset capability abstractions in a plurality of defined asset capability abstractions; and 
identify a set of device abstractions referenced by a particular software application, … to perform a particular function associated with the particular software application, each device abstraction corresponds to a respective functionality to be used to realize the particular function, …

(user input defining a software application was well known in the art and would have been an obvious means of obtaining the application)
process the user input to generate data, based on the set of job abstractions, wherein the data comprises service logic executable by a processor device to: 

… functionality to be used to realize the particular function …
(the application must be “processed” and “data” must be generated in order to provide the claimed functionality)
determine a set of asset capability abstractions in the plurality of asset capability abstractions corresponding to the set of job abstractions; 
each device abstraction corresponds to a respective functionality to be used to realize the particular function
determine that a set of devices in an environment possess capabilities corresponding to the set of asset capability abstractions; and 
select a subset of the plurality of devices … wherein the subset of devices are selected to provide at least one device as a respective instance of each one of the set of device abstractions; 
define data flows between he set of devices;
Larson par. [0056] “links (154) the appropriate sub graph … compiles (156) the fully assembled dataflow graph”

(it would at least have been obvious to do so as a known means of defining and implementing the jobs)
launch a system comprising the set of devices to implement jobs using the data flow based on the set of job abstractions.
initiate performance of the particular function by the particular machine-to-machine network.
Larson par. [0056] “executing the dataflow graphs”


Claim 17 is similarly rejected over claim 17 of US 10,938,909.

Claims 1-2 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,481,925 in view of US 2015/0160926 to Larson et al. 

Instant application
US 10,481,925
1. At least one machine accessible storage medium having instructions stored thereon, wherein the instructions, when executed on a machine, causes the machine to:
1. At least one machine accessible storage medium having instructions stored thereon, the instructions when executed on a machine, cause the machine to:
receive at least one user input comprising an identification of a set of job abstractions, wherein each job abstraction in the set of job abstractions comprises a respective one of a plurality of defined job abstractions and each of the plurality of defined job abstractions are mapped to two or more asset capability abstractions in a plurality of defined asset capability abstractions; and 
1. … define, based on one or more user inputs received through a graphical user interface of a programming tool, a set of capability abstractions for a particular application, wherein the particular application is to utilize a machine-to-machine network, and the set of capability abstractions comprises: at least one sensor capability abstraction, at least one actuator capability abstraction, at least one computation logic capability abstraction, at least one input user interface (UI) capability abstraction, and at least one output UI capability abstraction for the particular application; …
process the user input to generate data, based on the set of job abstractions, wherein the data comprises service logic executable by a processor device to: 

1. … the code is generated based on the set of capability abstractions and the relationships.
determine a set of asset capability abstractions in the plurality of asset capability abstractions corresponding to the set of job abstractions; 
1. … a set of capability abstractions …
determine that a set of devices in an environment possess capabilities corresponding to the set of asset capability abstractions; and 
2. … selecting one or more devices in the environment for inclusion in the deployed instance of the particular application to implement a user interface for the particular application, and the user interface is provided based on at least one of the input UI capability abstraction and the …
define data flows between he set of devices;
Larson par. [0056] “links (154) the appropriate sub graph … compiles (156) the fully assembled dataflow graph”

(it would at least have been obvious to do so as a known means of defining and implementing the jobs)
launch a system comprising the set of devices to implement jobs using the data flows based on the set of job abstractions.
2. … the deployed instance of the particular application …
Larson par. [0056] “executing the dataflow graphs”
2. The storage medium of Claim 1, wherein the at least one user input comprises a declaration received through a user interface, and the declaration comprises an identification of at least a particular one of the set of job abstractions and one or more parameters for the particular job.
1. … at least one input user interface (UI) capability abstraction, and at least one output UI capability abstraction for the particular application; …


Claim 17 is similarly rejected over claim 2 of US 10,481,925. More specifically it would at least have been obvious to perform a method as described by the media of claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12-16, 19-20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0241354 to Shuman et al. (Shuman) in view of US 2016/0234686 to Bone et al. (Bone) in view of US 2015/0160926 to Larson et al. (Larson).

Claims 1 and 17: Shuman discloses at least one non-transitory machine accessible storage medium having instructions stored thereon, wherein the instructions, when executed on a machine, causes the machine to:
receive at least one input comprising an identification of a set of job abstractions, wherein each job abstraction in the set of job abstractions comprises a respective one of a plurality of defined job abstractions and each of the plurality of defined job abstractions are mapped to two or more asset capability abstractions in a plurality of defined asset capability abstractions (e.g. par. [0072] “identify a desired function”, par. [0078] “the device organizer may detect that the projector 810 is turned on … in response … identify a lighting control function that accommodates viewing of the projection screen”, note that the “job abstractions”, e.g. program, for this functionality must have been “received” at some point); and 
process the input to generate data, based on the set of job abstractions, wherein the data comprises service logic executable by a processor device (par. [0070] “a desired or target function”) to: 
determine a set of asset capability abstractions in the plurality of asset capability abstractions corresponding to the set of job abstractions (par. [0070] “a desired or target function … determine attributes associated with each of the plurality of local IoT devices”); 
determine that a set of devices in an environment possess capabilities corresponding to the set of asset capability abstractions (par. [0072] “Using the attributes associated with the plurality of local IoT devices … determine a subset of the plurality of local IoT devices that can implement the desired function”); 
define communications between the set of devices (par. [0073] “the independent device group … may be configured to communicate over an independent local communication channel”); and 
launch a system comprising the set of devices to implement jobs based on the set of job abstractions (par. [0073] “form an independent device group … implement the desired function … communicate over an independent local communication channel”).

Shuman does not explicitly disclose:
receiving at least one user input comprising an identification of a set of job abstractions; and
processing the user input to generate the data.

Bone teaches receiving user input comprising an identification of a set of job abstractions (par. [0605] “uses a Declarative approach”, par. [0636] “application developers to map data queries onto relevant data structures”); and
processing the user input to generate data for determining a set of devices that possess capabilities (par. [0636] “map data queries”, par. [0639] “device manager 60 receives instructions or commands”).

It would have been obvious at the time of filing to receive user input comprising an identification of a set of job abstractions (Shuman par. [0072] “identify a desired function”, Bone par. [0636] “application developers”) and process the user input (Shuman par. [0070] “determine attributes”, Bone par. [0636] “map data queries”). Those of ordinary skill in the art would have been motivated to do so as a known means of specifying the job abstraction which would have eased development of the jobs (see e.g. Bone par. [0635] “make it easier for application developers”). 

Shuman and Bone do not explicitly teach defining data flows between the set of devices; and
implementing jobs using the dataflows.

Larson teaches defining data flows between the set of devices (par. [0056] “links (154) the appropriate sub graph … compiles (156) the fully assembled dataflow graph”, par. [0054] “vertices (representing data processing components …)”); and
implementing jobs using the dataflows (par. [0056] “executing the dataflow graphs”).

It would have been obvious at the time of filing to define dataflows between the set of devices (Larson par. [0056] “links (154) the appropriate sub graph”, Shuman par. [0073] “the independent device group”) and implement the jobs using the dataflow (Larson par. [0056] “executing the dataflow graphs”, Shuman par. [0073] “implement the desired function”, Bone par. [0637] “The DM platform may be described as a dataflow machine”). Those of ordinary skill in the art would have been motivated to do so as a known means to determine the necessary communication and provide the functionality (e.g. Shuman par. [0073] “the independent device group … may be configured to communicate”, Bone par. [0637] “The DM platform may be described as a dataflow machine”). 

Claim 2: Shuman, Bone and Larson teach the storage medium of Claim 1, wherein the at least one user input comprises a declaration received through a user interface (Shuman par. [0034] “a user interface that can … receive input information to control or otherwise manage the attributes, activities, or other states”, it would at least have been obvious to receive the declarations through this interface), and the declaration comprises an identification of at least a particular one of the set of job abstractions (Shuman par. [0070] “a desired or target function”) and one or more parameters for the particular job (e.g. Shuman par. [0079] “light sources 820-830 may be limited to an output of 80 lumens”).

Claim 3: Shuman, Bone and Larson teach the storage medium of Claim 2, wherein the user input comprises a plurality of declarations and each one of the plurality of declarations corresponds to a respective job (It would at least have been obvious to receive more than one abstraction, see e.g. Shuman par. [0078] “implement the lighting control function”, par. [0083] “adjust the temperature in the conference room”).

Claim 4: Shuman, Bone and Larson teach the storage medium of Claim 3, wherein the set of job abstractions comprises an ambient abstraction, a particular one of the declarations corresponds to the ambient abstraction, and the job comprises maintaining a type of ambient condition according to the parameters of the particular declaration (see e.g. Shuman par. [0078] “implement the lighting control function”, par. [0083] “adjust the temperature in the conference room”).

Claim 5: Shuman, Bone and Larson teach the storage medium of Claim 4, wherein the type of ambient condition is one of a plurality of ambient condition types, the plurality of asset capability abstractions comprise a respective capability abstraction corresponding to each one of the plurality of ambient condition types (see e.g. Shuman par. [0078] “implement the lighting control function”, par. [0083] “adjust the temperature in the conference room”).

Claim 7: Shuman, Bone and Larson teach the storage medium of Claim 4, wherein the parameters comprise a value parameter to identify a level at which the corresponding ambient condition is to be maintained (Shuman par. [0079] “light sources 820-830 may be limited to an output of 80 lumens”).

Claim 8: Shuman, Bone and Larson teach the storage medium of Claim 7, wherein the parameters further comprise a location parameter identifying a location within a physical environment in which the corresponding ambient condition is to be maintained (Shuman par. [0083] “in the conference room 800”).

Claim 9: Shuman, Bone and Larson teach the storage medium of Claim 7, wherein the parameters further comprise a time parameter identifying a time window in which the corresponding ambient condition is to be maintained (Shuman par. [0065] “limited in … duration … at certain times”).

Claim 10: Shuman, Bone and Larson teach the storage medium of Claim 7, wherein the parameters further comprise a user parameter identifying one or more users for which the corresponding ambient condition is to be maintained (Shuman par. [0083] “registered to a user that prefers a room temperature of 68 degrees Fahrenheit”).

Claim 12: Shuman, Bone and Larson teach the storage medium of Claim 1, wherein the two or more asset capability abstractions comprise at least one sensor-type asset capability abstraction and at least one actuator-type asset capability abstraction (Shuman par. [0083] “the thermostat 855 may report … the current temperature … trigger … devices configured to implement a temperature control function”).

Claim 13: Shuman, Bone and Larson teach the storage medium of Claim 1, wherein the user input is received through a declarative programming tool (Bone par. [0605] “uses a Declarative approach”).

Claim 14: Shuman, Bone and Larson teach the storage medium of Claim 13, wherein the service logic comprises at least a portion of an Internet of Things (loT) application developed using the declarative programming tool (Bone par. [0636] “application developers”).

Claim 15: Shuman, Bone and Larson teach the storage medium of Claim 14, wherein the data is for use in launching instances of the loT application in any one of a plurality of environments using any one of a plurality of different sets of devices (Bone par. [0576] “An abstracted hierarchical model structure … can be used to address any device and/or functionalities”).

Claim 16: Shuman, Bone and Larson teach the storage medium of Claim 1, wherein the set of job abstractions comprises two or more job abstractions and the resulting loT application is capable of directing the system to perform a plurality of jobs corresponding to the two or more job abstractions (see e.g. Shuman par. [0078] “implement the lighting control function”, par. [0083] “adjust the temperature in the conference room”).

Claim 19: Shuman discloses a system comprising: 
one or more processor devices (e.g. par. [0023] “one or more processors”); 
one or more memory elements (e.g. par. [0023] “computer readable storage medium”); and 
receive a set of declarations, wherein each declaration in the set of declarations identifies a respective one of a plurality of ambient abstractions, each ambient abstraction is mapped to two or more asset capability abstractions in a plurality of defined asset capability abstractions and corresponds to a job to maintain an ambient condition within an environment using a system (e.g. par. [0072] “identify a desired function”, par. [0078] “the device organizer may detect that the projector 810 is turned on … in response … identify a lighting control function that accommodates viewing of the projection screen”), and each declaration in the set of declarations further identifies respective parameters for a corresponding job defined by the declaration (e.g. par. [0079] “light sources 820-830 may be limited to an output of 80 lumens”); 
determine a set of asset capability abstractions corresponding to the ambient abstractions identified in the set of declarations (par. [0072] “Using the attributes associated with the plurality of local IoT devices … determine a subset of the plurality of local IoT devices that can implement the desired function”); and 
generate program data, from the declarations, executable to implement a system comprising one or more devices with capabilities corresponding to capabilities represented by the set of asset capability abstractions, wherein the system is to perform the jobs defined in the set of declarations (par. [0073] “form an independent device group … implement the desired function”).

Shuman does not explicitly disclose a declarative programming tool to:
receive, through a user interface, a set of declarations, wherein each declaration in the set of declarations identifies a set of ambient abstractions.

Bone teaches a declarative programming tool (par. [0605] “uses a Declarative approach”) to:
receive a set of declarations (par. [0636] “application developers to map data queries onto relevant data structures”, par. [0639] “device manager 60 receives instructions or commands”) identifying a set of ambient abstractions (e.g. par. [0071] device capability … measure temperature, etc.”).

It would have been obvious at the time of filing to provide a declarative programming tool (Bone par. [0605] “uses a Declarative approach”) to receive a set of declarations (Shuman par. [0072] “identify a desired function”, Bone par. [0636] “a data queries”). Those of ordinary skill in the art would have been motivated to do so as a known means of specifying the job abstraction which would have eased development of the jobs (see e.g. Bone par. [0635] “make it easier for application developers”). 
Further, it would have, at least, been obvious to receive these declarations through a user interface as a known means of receiving user input which would have produced only the expected results (see e.g. Shuman par. [0034] “a user interface that can … receive input information to control or otherwise manage the attributes, activities, or other states”). 

Shuman and Bone do not explicitly teach generating program data executable to implement a system comprising data flow among devices in the one or more devices; and
implementing jobs using the dataflows.

Larson teaches generating program data executable to implement a system comprising data flow among devices in the one or more devices (par. [0056] “links (154) the appropriate sub graph … compiles (156) the fully assembled dataflow graph”, par. [0054] “vertices (representing data processing components …)”); and
performing the jobs using the data flow (par. [0056] “executing the dataflow graphs”).

It would have been obvious at the time of filing to generate dataflows between the set of devices (Larson par. [0056] “links (154) the appropriate sub graph”, Shuman par. [0073] “the independent device group”) and perform the jobs using the dataflow (Larson par. [0056] “executing the dataflow graphs”, Shuman par. [0073] “implement the desired function”, Bone par. [0637] “The DM platform may be described as a dataflow machine”). Those of ordinary skill in the art would have been motivated to do so as a known means to determine the necessary communication and provide the functionality (e.g. Shuman par. [0073] “the independent device group … may be configured to communicate”, Bone par. [0637] “The DM platform may be described as a dataflow machine”). 

Claim 20: Shuman, Bone and Larson teach the system of Claim 19, further comprising a system manager executable by one or more processor devices to: 
receive the program data generated by the declaration programming tool (Shuman par. [0072] “identify a desired function”, Bone par. [0605] “uses a Declarative approach”); 
discovery a plurality of assets within the environment, wherein the plurality of assets are hosted on one or more devices (Shuman par. [0072] “Using the attributes associated with the plurality of local IoT devices … determine a subset of the plurality of local IoT devices that can implement the desired function”); 
determine that each of the plurality of assets corresponds to one or more of the set of asset capabilities (Shuman par. [0072] “Using the attributes associated with the plurality of local IoT devices … determine a subset of the plurality of local IoT devices that can implement the desired function”); and 
cause implementation of the jobs defined in the set of declarations using the plurality of assets (Shuman par. [0073] “form an independent device group … implement the desired function”).

Claim 23: Shuman, Bone and Larson teach the system of Claim 20, further comprising a gateway device to communicate with the one or more devices, wherein the system manager is implemented on the gateway device (Shuman par. [0040] “supervisor device 130 and the IoT super agent 140 may be, or reside on, the same device … may encapsulate gateway functionality 145”).

Claim 24: Shuman, Bone and Larson teach the system of Claim 20, wherein the system manager comprises the declarative programming tool (Bone par. [0605] “uses a Declarative approach”).

Claim 25: Shuman, Bone and Larson teach the system of Claim 19, wherein the parameters comprise: 
a value parameter to identify a level at which the corresponding ambient condition is to be maintained (par. [0083] “a room temperature of 68 degrees Fahrenheit”), a location parameter identifying a location within the environment in which the corresponding ambient condition is to be maintained (Shuman par. [0083] “in the conference room 800”), and 
a time parameter identifying a time window in which the corresponding ambient condition is to be maintained (Shuman par. [0065] “limited in … duration … at certain times”).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0241354 to Shuman et al. (Shuman) in view of US 2016/0234686 to Bone et al. (Bone) in view of US 2015/0160926 to Larson et al. (Larson) in view of US 2017/0005820 to Zimmerman et al. (Zimmerman).

Claim 6: Shuman, Bone and Larson teach the storage medium of Claim 5, wherein the plurality of ambient condition types comprise an illuminance (Shuman par. [0078] “lighting control function”), temperature (Shuman par. [0083] “adjust the temperature”), and the plurality of job abstractions comprises an illuminance ambient abstraction corresponding to the illuminance ambient condition type (Shuman par. [0078] “lighting control function”), a temperature ambient abstraction corresponding to the temperature ambient condition type (Shuman par. [0083] “adjust the temperature”).

Shuman Bone and Larson do not explicitly teach the plurality of ambient condition types comprise humidity, and access, and the plurality of job abstractions comprises a humidity ambient abstraction corresponding to the humidity ambient condition type, and an access ambient abstraction corresponding to the access ambient condition type.

Zimmerman teaches ambient condition types comprise humidity, and access, and job abstractions comprises a humidity ambient abstraction corresponding to the humidity ambient condition type, and an access ambient abstraction corresponding to the access ambient condition type (par. [0053] “an environmental sensor … to measure … humidity … A security sensor and/or door lock opener may be included”). 

It would have been obvious at the time of filing to include humidity and access ambient condition types (Zimmerman par. [0053] “an environmental sensor … to measure … humidity … A security sensor and/or door lock opener may be included”). Those of ordinary skill in the art would have been motivated to do so “based on the particular application for which the IoT Device 101 is designed” (Zimmerman par. [0053]). Doing so would have produced only the expected results (i.e. sensing/controlling humidity and/or access). 

Claim 11: Shuman, Bone and Larson teach he storage medium of Claim 2, but do not explicitly teach wherein the declaration comprises a tuple.

Zimmerman teaches a declaration that comprises a tuple (e.g. par. [0209] “a first 1-byte field identifying the type of packet … a second 1-byte field containing a request ID … a 2-byte attribute ID field … “).

It would have been obvious at the time of filing to include a tuple in the declaration (e.g. Zimmerman par. [0209] “a first 1-byte field identifying the type of packet … a second 1-byte field containing a request ID … a 2-byte attribute ID field … “). Those of ordinary skill in the art would have been motivated to do so as a known means of conveying the information which would have produced only the expected results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0204940 to Kodosky et al. and US 9,756,131 to Zuerner disclose alternate methods of defining data flow. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199